t c memo united_states tax_court cedric ray allen petitioner v commissioner of internal revenue respondent docket no filed date cedric ray allen pro_se s penina shadrooz and sarah a herson for respondent memorandum opinion ashford judge this case is before the court on respondent’s motion to dismiss for lack of jurisdiction on the ground that respondent has not issued petitioner a statutory_notice_of_deficiency for the taxable_year or as authorized by sec_6212 and required by sec_6213 nor has respondent made any other determination with respect to petitioner’s taxable years and that would allow petitioner to invoke the jurisdiction of this court also before the court is petitioner’s motion for appointment of counsel as explained below we will grant respondent’s motion deny petitioner’s motion and dismiss this case for lack of jurisdiction background on date petitioner filed a petition in this court making allegations regarding the taxable years and during these years as well as at the time when he filed his petition and throughout these proceedings petitioner was incarcerated in state prison in california petitioner claims that he was employed as a kitchen worker in the prison where he was incarcerated from date through date and filed federal_income_tax returns for and reporting wages from this employment as income in his petition petitioner referenced the following notices and other correspondence or documents he received from the internal_revenue_service 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure 2in the heading of his petition petitioner referenced tax period date through date 3petitioner states in a later filing with the court that he has been incarcerated since date irs a notice from the irs office in fresno california dated date stating that he owe s a penalty charge of dollar_figure under the civil penalty code sec_6702 for filing a frivolous tax_return a letter from the irs office in fresno california dated date stating that they had processed my and tax_return sic but their records show no income was earned in forms from the irs office in fresno california entitled non-receipt of tax_return which petitioner states he immediately filled out and returned to that office a notice that i will hear back from the irs after they research my case date correspondence from the irs office in fresno california stating that my employer did not report any wages for me in and date correspondence from the irs office in andover massachusetts stating that i sent information about my wages but some sic they got it mixed up with a 1040ez that i never submitted petitioner did not append to his petition a copy of any notice_of_deficiency for or as required by rule b instead he appended copies of the date letter two undated forms 886-a explanation of items and a notice from the irs office in fresno california dated date the date letter related to the taxable_year and stated in pertinent part thank you for your inquiry received on date we have processed your and tax_return sic however an examination of your sic was done and was determined no income was earned for that year or the sic the year is a statute year and if there was a refund statute has expired sic no further action will be taken at this time both undated forms 886-a related to the taxable_year one form 886-a stated thank you for your correspondence received at the fresno service_center on date the andover massachusetts service_center is working on the examination of your return please forward all correspondence only to the andover service_center you asked about your refund you will be receiving a refund only if you send information to verify your wages and withholding for now we have removed your wages and withholding with no verified wages we are also disallowing your dependent earned_income_credit and head_of_household status according to wage records available to us your employer did not report any wages for you the same for your examination which you did not respond to also we do not yet have the tax forms to forward to you please send a letter from your employer on official letterhead which states your total wages and withholding in or a copy of your final earnings statement we cannot accept a w-2 copies of documents that show how you are related to the child you claimed documents that state the address of the child you claimed and that he she was either a full-time_student or permanently disabled since he she i sec_21 years old and you are claiming him her for the earned_income_credit the other form 886-a stated thank you for your correspondence received date you sent information about your wages but your examination is for you notated at the top of your correspondence it appears you had no wages in therefore we are disallowing them your last day to file a petition with the u s tax_court is date however we would still consider any new information sent the date notice related to petitioner’s form 1040ez the notice stated that on the basis of the information petitioner provided the irs changed his federal_income_tax return to reflect a decrease in credit for 4on this form 886-a there is a handwritten note by petitioner stating i have no children 5in a later filing with the court petitioner stated that he submitted to the irs an identity theft form with respect to which cleared up that matter federal_income_tax withheld of dollar_figure with the result that petitioner owe d dollar_figure for on date petitioner filed a motion for appointment of counsel attached to this motion was a declaration by petitioner wherein he stated in pertinent part that i am the petitioner in the within bona_fide legal cause of action am a poor indigent incarcerated prisoner and have at risk threatened personal and or property rights as a result of the within cause of action that declarant is a layperson untrained in law and as a result of poor indigent and incarcerated status is barred from access to the courts to protect personal and or property right as guaranteed by due process abd sic equal protection clause of both the state and federal constitution that declarant is forced to represent self in defense of the within suit is without funds to employ counsel and has no legal training experience access to legal materials and or access to the court necessary to adequately and reasonably protect declarant’s present and future personal and or property rights that declarant is being harrasseed sic by plaintiff herein as much as declarant is indigent and incarcerated unable to retain an attorney and that without adequate representation and meaningful access to the courts declarant is likely to suffer adverse judgment and therefrom a significant issue of liability would arise impacting declarant’s personal and or property rights both present and in the future that without relief requested herein that declarant will continue to suffer deprivations of constitutional and or other legal rights as stated above also on date petitioner filed a pretrial memorandum stating that the amount and the tax period in dispute were dollar_figure and date to date respectively and that t he i r s in fresno refuses to acknowledge that i am owed at least dollar_figure for a federal_income_tax return i filled out a 1040ez form to the best of my ability for i am requesting an attorney to represent me at trial on date respondent filed a motion to dismiss for lack of jurisdiction on the ground that a search of his records revealed no notice_of_deficiency sent to petitioner sufficient for him to invoke the jurisdiction of the court pursuant to sec_6212 and sec_6213 with respect to or and that he had made no other determination that would allow petitioner to invoke the jurisdiction of the court as to these years respondent also indicated in his motion that on date he received a letter from petitioner confirming that he was petitioning only as to and and that he had not received a notice_of_deficiency or a notice_of_determination for these years 6petitioner filed another pretrial memorandum on date similarly contending that his claim relates to a refund of dollar_figure for and on date petitioner filed an opposition to respondent’s motion stating in pertinent part to reiterate the petitioner was never issued a statutory_notice_of_deficiency as authorized by sec_6212 and sec_6213 petitioner is seeking for a tax_return sic for the years through petitioner had already explained that he had not been sent a notice_of_deficiency or notice_of_determination for and petitioner is not trying to dispute any sec_6702 penalty petitioner is seeking an income_tax refund for the years he worked in and in the central kitchen at kern valley state prison petitioner also attached several documents to his opposition including copies of state of california inmate work supervisor’s time logs for him for the months of november and date and february march june and date i tax court’s jurisdiction over petitioner discussion the tax_court like all federal courts is a court of limited jurisdiction our jurisdiction and its extent are explicitly provided by statute sec_7442 85_tc_527 however we have jurisdiction in any case to determine whether we have jurisdiction over that case 83_tc_309 a taxpayer seeking to invoke this court’s jurisdiction must affirmatively assert such jurisdiction and the factual basis necessary to establish that we have such jurisdiction la naval stores inc v commissioner 18_bta_533 15_bta_645 see also dees v commissioner t c ___ ___ slip op pincite date ashford j concurring we have jurisdiction to redetermine deficiencies determined by the commissioner for which he has issued a notice_of_deficiency to the taxpayer sec_6214 and may find in the context of such a deficiency case that an overpayment was made and a refund is appropriate sec_6512 see also rule however we do not have jurisdiction to hear cases in which the commissioner has not determined a deficiency terminal wine co v commissioner 1_bta_697 see generally dees v commissioner t c at ___ slip op pincite ashford j concurring in cases in which the commissioner has not issued a notice_of_deficiency to the taxpayer 84_tc_1308 aff’d 814_f2d_1356 9th cir or in cases in which the commissioner has issued an invalid notice_of_deficiency to the taxpayer 7although not relevant here our jurisdiction in a deficiency case is also predicated on the taxpayer’s timely filing a petition with this court to challenge the notice see sec_6213 rule c see dees v commissioner t c at ___ slip op pincite regardless of whether the taxpayer has a colorable claim to a refund as to the form that a notice_of_deficiency must take there are no specific requirements to be a valid notice it must fulfill the purpose of objectively put ting a reasonable taxpayer on notice that the commissioner determined a deficiency in tax for a particular year and amount id at ___ slip op pincite even if a notice does not do so ie where a notice is ambiguous a notice is still valid if the taxpayer establishes that the commissioner made a deficiency determination and that he was not misled or prejudiced by the notice’s ambiguity id at ___ slip op pincite respondent asserts that because petitioner was not issued a notice_of_deficiency for or and no other determination has been made with respect to petitioner’s taxable years and this court lacks jurisdiction over petitioner for these years we agree none of the documents petitioner appended to his petition can reasonably be construed as a notice_of_deficiency for or the date letter obliquely and ungrammatically refers to an examination of his 8jurisdiction over pure refund claims instead lies with the court of federal claims or any u s district_court see u s c sec_1346 sec_1491 and federal_income_tax returns and a determination by the commissioner regarding these years but the notice does not determine deficiencies in his federal_income_tax for or indeed the notice states that the commissioner determined no income was earned by petitioner for or the further and only statement in the notice regarding is nearly inscrutable but it at least does not state a determination_of_a_deficiency in petitioner’s federal_income_tax for that year either while the date notice reflects a determination made by the commissioner regarding petitioner’s taxable_year it does not state that petitioner has a deficiency for that year the two forms 886-a reference an examination for petitioner’ sec_2012 taxable_year during the course of which he apparently also raised the issue of being entitled to a refund for one of the forms 886-a acknowledges receipt 9to wit this notice reflects a determination that petitioner’s balance due for is dollar_figure but unlike the similar notice erroneously reflecting the commissioner’s determination_of_a_deficiency of dollar_figure that we held to be valid in dees v commissioner t c ___ date this notice does not assert that respondent determined that petitioner has a deficiency for cf id at ___ slip op pincite ashford j concurring further this notice indicates that the commissioner made changes to petitioner’s federal_income_tax withholdings for to the extent that is indeed the case this court has no jurisdiction to determine a withholding credit issue here see forrest v commissioner tcmemo_2011_4 of correspondence from petitioner dated date that included information about his wages but reminds petitioner that the examination in question is for states that it appears he had no wages for and therefore the wages are disallow ed and informs him that although the last day to file a petition with this court is date any new information sent would still be considered given this juxtaposition petitioner’s confusion is somewhat understandable--this document might have been included with a notice_of_deficiency for petitioner’ sec_2012 taxable_year a form 886-a is a typical attachment for a notice_of_deficiency which petitioner would have been entitled to challenge in this courtdollar_figure however nothing in this form 886-a or the other form 886-a constitutes a notice_of_deficiency for sufficient for the court to exercise jurisdictiondollar_figure 10in his petition however petitioner does not raise any issue with respect to by assigning any errors alleged to have been committed by the commissioner for that year consequently that year is outside the scope of the court’s jurisdiction see rule presumably was resolved to petitioner’s satisfaction because as we noted see supra note he stated in a later filing with the court that he cleared up by submitting to the irs an identity theft form 11petitioner’s concession that he did not receive a notice_of_deficiency or notice_of_determination for or is also persuasive but we do not hold his concession to be conclusive on its own as petitioner was likely not fully cognizant of the decisive jurisdictional consequences of making such a concession see continued it seems that petitioner’s main allegations in his petition are directed at the commissioner’s imposition against him of a civil penalty for filing a frivolous_return under sec_6702 to the extent petitioner is attempting to dispute this penalty this court lacks jurisdiction to review challenges to this penalty in a deficiency case only in the context of the review of a notice_of_determination issued pursuant to sec_6330 does the court have jurisdiction over frivolous_return penalty challenges see sec_6703 130_tc_44 granger v commissioner tcmemo_2009_258 finally to the extent petitioner’s allegations in his petition can be construed as relating to a refund claim as discussed we do not have jurisdiction over pure refund claims see supra note and accompanying textdollar_figure continued dees v commissioner t c at ___ ndollar_figure slip op pincite ashford j concurring w here the commissioner indicates in support of his motion to dismiss for lack of jurisdiction that he has not examined or has not completed his examination of a taxpayer’s return it is logically impossible for the taxpayer to carry his burden of establishing our jurisdiction 12further we note that the income reflected on the time logs petitioner attached to his opposition to respondent’s motion to dismiss is significantly less than dollar_figure and surmise that petitioner’s refund claims relate not to tax withheld on this income but to a refundable_credit under sec_32 commonly known as the earned_income_tax_credit under sec_32 however income earned while a taxpayer is incarcerated is not taken into account for purposes of this credit which likely constituted the basis of the commissioner’s determinations to continued ii petitioner’s request for appointment of counsel we now address petitioner’s request that the court appoint counsel to represent him in these proceedings asserting by reference his right under the sixth amendment to the constitution which provides in pertinent part that i n all criminal prosecutions the accused shall enjoy the right to have the assistance of counsel for his defense however the sixth amendment applies by its own terms only to criminal proceedings this is a civil_proceeding see 65_tc_68 aff’d 559_f2d_1207 3d cir further this court does not have the power to provide counsel or representative assistance to taxpayers and even if we did we have long held that failure of the court to exercise such power does not impinge upon a taxpayer’s right of due process of lawdollar_figure see olympic shipping lines inc v commissioner t c memo continued deny petitioner’s refund claims a clear statement by the commissioner to this effect could have prevented a great deal of confusion and administration in this case had it been made earlier 13as we stated in olympic shipping lines inc v commissioner tcmemo_1991_623 wl at many taxpayers petition this court for review without the assistance of counsel or a representative authorized to practice before this court and we attempt to accommodate their unfamiliarity with the formalities of the legal process petitioner’s filings reflect a fair amount of familiarity with the legal process--indeed more than many of the pro_se nonincarcerated litigants who appear before us wl aff’d 55_f3d_635 11th cir silvey v commissioner tcmemo_1976_401 petitioner in any event has been afforded a full opportunity to be heard in these proceedings therefore no rights of his have been violated to reflect the foregoing an order will be entered granting respondent’s motion to dismiss for lack of jurisdiction and denying petitioner’s motion for appointment of counsel
